The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Objections
Claims 1, 6, 7, 13, and 15 are objected to because of the following informalities:  
In claim 1 line 9, "corresponding load controller" should be replaced with "the corresponding load controller".
In claim 6 line 3, “operation center” should be replaced with “operations control center”.
In claim 7 lines 2 and 4, “operation center” should be replaced with “operations control center”.
In claim 13 line 1, “the energy management controller” should be change to “the plurality of distributed energy management controllers”.
In claim 15 line 9, “potential” should be deleted since it is redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “curtail/engage” in the last line.  The meaning of this term is unclear.
Claim 2 recites the term “and is also being remotely by a utility”.  The term is fragmented and unclear.
Claim 14 recites the limitation "the real-time measurement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the performance of the demand response event" in line 3.  There is insufficient antecedent basis for a “demand response event” in the claim, much less any “performance” of the demand response event.
Claim 14 recites “iterative predictions of the performance of the demand response event while a demand response event triggered by the command is underway”.  It is unclear what is meant by this limitation.  In particular is it unclear what is meant a “performance of a demand response event”, much less predicting the performance of the demand response event.
Claims 14 and 21 recite “performing” and “determining” but it is unclear which device(s) perform these steps.  
Claim 15 recites “aggregating”, “calculating”, and “displaying” but it is unclear which device(s) perform these steps.  
Claim 18 recites “the demand response event” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “controlling”, “receiving”, “comparing”, and “compensating” steps but it is unclear which device(s) perform these steps.
Claim 21 recites the term “curtail/engage” in line 19.  The meaning of this term is unclear.
Claim 21 further recites features similar to those recited claim 14 as noted above, and thus is rejected under the same rationale.
The remaining claims depend from claim 1 and incorporate the same deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9, 11, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davis et al. US 2004/0088083 (“Davis”).
Davis discloses:
1.	A method of controlling energy consumption of a plurality of energy consuming devices at a premises, each of the plurality of energy consuming devices being controlled by a corresponding load controller having integrated measurement capability, each load controller being communicatively coupled to one of a plurality of distributed energy management controllers, the plurality of distributed energy management controllers being communicatively coupled to a computer system of an operations control center, comprising:
measuring the individual energy load of each of the plurality of energy consuming devices, the measurement being performed by corresponding load controller (e.g., Fig. 5 #500);
communicating the individual energy load measurements from each load controller to a corresponding one of the plurality of distributed energy management controllers (e.g., Fig. 1 #110, Fig. 4 #402-410);
communicating the individual energy load measurements of each of the plurality of energy consuming devices from the plurality of distributed energy management controllers to the operations control center (e.g., Figs. 3,4 #302);
processing, by the computer system, the individual energy load measurements received from the plurality of distributed energy management controllers (e.g., [0023]-[0029]); and
transmitting a command from the operations control center to at least one of the plurality of distributed energy management controllers based on said processed energy load measurements to curtail/engage one or more of the plurality of energy consuming devices (e.g., [0023]-[0029]).
2.	The method of claim 1, wherein at least one of the plurality of distributed energymanagement controllers is controlled by a consumer using a graphical user interface (e.g., [0105], [0189]) and is also being remotely by a utility (e.g., [0024], [0084]).
3.	The method of claim 1, wherein the individual energy load measurement is a demand measurement (e.g., [0023]-[0029]).
4.	The method of claim 1, wherein the individual energy load measurement is an energy use measurement (e.g., [0023]-[0029]).
5.	The method of claim 1, wherein the individual energy load measurement is an energy consumption measurement (e.g., [0023]-[0029]).
6.	The method of claim 1, further comprising:
transmitting energy usage data (e.g., [0024]) and conservation data (e.g., [0083]) from at least one of the plurality of energy management controllers associated with a consumer to the operation center ; and 
displaying the energy usage data (e.g., [0024]) and conservation data (e.g., [0083]) to the consumer via a website (e.g., [0105], [0189]).
7.	The method of claim 1, further comprising:
controlling the plurality of energy management controllers by the operations center (e.g., [0024]); and
monitoring the at least one of the plurality of energy management controllers by aconsumer via a website provided by the operation center (e.g., [0024], [0105], [0189]).
8.	The method of claim 1, wherein the processing further comprises:
aggregating data from individual energy load measurements of a plurality of the energyconsuming devices (e.g., [0024]).
9.	The method of claim 1, wherein the processing further comprises:
applying algorithms to individual energy load measurements (e.g., [0081]); and 
aggregating the results of the algorithms (e.g., [0081]).
11.	The method of claim 1, wherein the processing further comprises:
applying algorithms to individual energy load measurements (e.g., [0081]); and
applying user-defined rules to the individual energy load measurements (e.g., [0081]).
19.	The method of claim 1, wherein at least one of the plurality of load controllers is a thermostat (e.g., [0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 14-17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Miller US 2006/0276938.
Davis discloses most all of the features of claim 21 as noted above with respect to claim 1.  Davis does not appear to disclose the last two limitations of claim 21.
Davis also not appear to disclose the features of claims 10 and 14-17.
Miller discloses:
10.	The method of claim 1, wherein the processing further comprises:
applying algorithms to the individual energy load measurements; and
associating current and predicted weather data with the individual energy load measurements (e.g., [0159]-[0163]).
14.	The method of claim 1, further comprising:
performing calculations on the real-time measurements of the individual energy loads initerative predictions of the performance of the demand response event while a demand response event triggered by the command is underway (e.g., [0043], [0048]); and
determining, based on revised predictions, if the demand response event is not expected to be achieved, or may be achieved more effectively, and if so, automatically alter the command based upon defined constraints and rules (e.g., [0043], [0048]).
15.	The method of claim 1, further comprising:
aggregating categories of real-time energy load data associated with one or more of the plurality of energy management controllers;
displaying, on a utility console, the aggregated categories of individual real-time energy load data over a first predetermined time period;
calculating load forecasts for categories of the energy consuming devices using historical measured energy usage, the forecasts representing demand reduction potential available from selected categories of curtailable loads; and
displaying the load forecasts on a time scale representing future potential demand reduction potential (e.g., [0028], [0159]-[0162]).
16.	The method of claim 15, wherein the load forecast calculation uses exogenous data (e.g., [0163]). 
17.	The method of claim 16, wherein the exogenous data is predicted weather data (e.g., [0163]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Davis with Miller since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Synesiou et al. 2008/0172312 (“Synesiou”).
Davis does not disclose the features of claim 18.
Synesiou discloses:
18.	The method of claim 1, wherein the command is a demand response command that instructs the one or more of the plurality of energy management controllers to curtail energy use of one or more categories of power consuming devices, further comprising:
controlling the one or more of the plurality of load controllers to reduce energy consumption of one or more categories of energy consuming devices;
receiving a load profile of an individual circuit of a customer;
comparing the load profile of the individual circuit to the actual load during the demand response event; and
compensating the consumer for the actual customer's individual load that was reduced (e.g., [0190]-[0194]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Davis with Synesiou since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 of prior U.S. Patent No. 8,855,829. This is a statutory double patenting rejection.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim  12 of prior U.S. Patent No. 8,855,829. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 14-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,855,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully anticipated by the patented claims.

Claims 1-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,022,994. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully anticipated by the patented claims.
Conclusion
This is a continuation of applicant's earlier Application No. 16/405,092.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
08/27/22